Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0272132 to Subbaroyan et al. (Subbaroyan) in view of US Patent No. 10,207,110 to Gelfand et al. (Gelfand) (both previously cited) and US Patent No. 9, 833,614 to Gliner et al. (Gliner). 
In reference to at least claim 1 
Subbaroyan teaches a high frequency stimulation for treating sensory and/or motor deficits in patients with spinal cord injuries and/or peripheral polyneuropathy and associated systems and methods which discloses a method for treating a patient having heart failure (HF) based at least on the patient having been diagnosed with HF (e.g. signal delivery element 104j may be used to treat heart failure, para. [0027]), comprising: positioning an implantable signal 
Gelfand, in the same field of endeavor, teaches devices and methods for treatment of heart failure via electrical modulation of a splanchnic nerve ablation which discloses a method for treating a patient having acute decompensated heart failure (ADHF) based at least on the patient having been diagnosed with ADHF (e.g. acute decompensated heart failure, Col. 5, ll. 24-45), comprising: positioning an implantable signal delivery device proximate to a target location at or near the patient's spinal cord within a vertebral range of about T1 to about T12 (e.g. thoracic splanchnic nerves, Col. 8, ll. 50-59, Col. 9, ll. 29-31); and directing an electrical therapy signal to the target location via the implantable signal delivery device (e.g. thoracic splanchnic nerves, Col. 8, ll. 50-59, Col. 9, ll. 29-31, electrical modulation/electrodes produce high frequency electrical pulses, Col. 6, l. 58- Col. 7, l. 15), wherein the electrical signal has a frequency in a frequency range of from 1.2 kHz to 100 kHz to modulate one or more of the patient's sympathetic nerves and treat the patient's ADHF (e.g. electrical stimulation in the range of 0.5 Hz up to 10 kHz, Col,. 16, l. 59 – Col. 17, 
Gliner teaches an autonomic nervous system control via high frequency spinal cord modulation and associated systems and methods which discloses a method for treating a patient with a heart condition that produces low cardiac output such as heart failure (e.g. effect of the high frequency modulation signal on the autonomic system can operate to…reverse the effect of heart conditions that produce low cardiac output, Col. 16, ll. 61-66) comprising: positioning an implantable signal delivery device proximate to a target location at or near the patient's spinal cord within a vertebral range of about T1 to about T12 (e.g. modulation signal can be applied at a particular vertebral level associated with the organ on interest….upper thoracic vertebral levels to address cardiac and/or pulmonary autonomic system deficits, Col. 16, ll. 25-29) and directing an electrical therapy signal to the target location via the implantable signal delivery device (e.g. modulation signal can be applied at a particular vertebral level associated with the organ on interest….upper thoracic vertebral levels to address cardiac and/or pulmonary autonomic system deficits, Col. 16, ll. 12-29), wherein the electrical signal has a frequency in a frequency range of from 1.2 kHz to 100 kHz to modulate one or more of the patient's sympathetic nerves and treat the patient's ADHF (e.g. modulation signals were applied at a frequency of about 10 kHz, Col. 5, ll. 53-64; delivered at a frequency of from about 1.5kHz to about 100 kHz , Col. 14, ll. 23-33; signal can be applied in accordance with any of the foregoing frequency ranges from about 1.5kHz to about 100 kHz, Col. 16, ll. 12-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Subbaroyan with the teachings of Gelfand to include positioning the delivery device within a thoracic vertebral range for treating acute decompensated heart failure as such placement for providing high frequency stimulation as disclosed in Gelfand has shown to be optimal for decreasing sympathetic nervous system activity improving sympathetic nervous tone yielding the predictable result of aiding in improving the body’s balance reducing many of the symptoms associated with heart failure allowing patients to return to a higher quality of living (e.g. Col. 7, ll. 16-34). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Subbaroyan modified by Gelfand with the teachings of Gliner to include utilizing a modulation signal with similar characteristics to those disclosed within Gelfand to provide a non-blocking stimulation as disclosed within Gliner to a vertebral thoracic range having a frequency in a frequency range of from 1.2 kHz to 100 kHz to modulate one or more of the patient's sympathetic nerves to modulate a sympathetic or parasympathetic effect that induces a therapeutic effect that persist after delivery of the electrical therapy signal ceases reversing the effects of the heart condition that produces low cardiac output, such as acute decompensation heart failure in order to yield the predictable result of an alternative technique for providing therapy that does not require delivering modulation signals continuously reducing power consumption extending the life of the implanted battery or other power system powering the implanted device. 
In reference to at least claim 2
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 1. Gelfand  further discloses wherein the electrical signal does 
In reference to at least claim 3 
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 1. Gelfand further discloses wherein the vertebral range is from about T5 to about T12 (e.g. placed within a range of T7 to T11, Fig. 11). Gliner also discloses wherein the vertebral range is from about T5 to about T12 (e.g. modulation signal can be applied at a particular vertebral level associated with the organ on interest….upper thoracic vertebral levels to address cardiac and/or pulmonary autonomic system deficits, Col. 16, ll. 12-29). 
In reference to at least claim 4 
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 1. Gelfand further discloses acute decompensated heart failure is characterized by increases in sympathetic nervous tone disrupting the body’s balance leading to fluid shift from the splanchnic venous reservoir into effective circulation (e.g. Col. 5, ll. 24-45) and that sympathetic nerves of the spinal cord communicate with peripheral sympathetic nerves that includes the splanchnic nerve via a series of sympathetic ganglia (e.g. Col. 9, ll. 3-32) and that sympathetic nerves originating in the thoracic region are of interest for aiding in decreasing sympathetic nervous system activity improving sympathetic tone and symptoms of ADHF (e.g. Col. 9, ll. 11-32) and that the electrical signal 
In reference to at least claim 5 
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 4. Gelfand further discloses that modulation of the patient's splanchnic nerve activity prevents and/or decreases venous congestion and/or pulmonary congestion (e.g. reduce venous congestion, relieve pulmonary congestion, Col. 7, ll. 16-57, Col. 8, ll. 46-50), therefore the method of Subbaroyan modified by Gelfand and Gliner providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region effective at reducing sympathetic outflow modulates the patient’s splanchnic nerve activity decreasing sympathetic nervous tone leading to decreased venous congestion and/or pulmonary congestion.
In reference to at least claim 6 
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 4. Gelfand further discloses that modulation of the patient's splanchnic nerve activity prevents and/or decreases fluid retention (e.g. reverse retention of sodium and fluid, Col. 9, l. 64 – Col. 10, l. 7), therefore the method of Subbaroyan modified by Gelfand and Gliner providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region effective at reducing sympathetic outflow also modulates the patient’s splanchnic nerve activity decreasing sympathetic nervous tone leading to decreased fluid retention. 
In reference to at least claim 7
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 4. Gelfand further discloses that modulation of the patient's splanchnic nerve activity increases the patient's splanchnic circulation 
In reference to at least claim 8 
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 4. Gelfand further discloses that modulation of the patient's splanchnic nerve activity prevents and/or decreases lung congestion (e.g. relief of pulmonary congestion/ lung congestion, Col. 7, ll. 16-57, Col. 8, ll. 46-50, Col. 19, l. 65 – Col. 20, l. 15), therefore the method of Subbaroyan modified by Gelfand and Gliner providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region is effective at reducing sympathetic outflow modulates the patient’s splanchnic nerve activity decreasing sympathetic nervous tone leading to decreased lung congestion. 
In reference to at least claim 9 
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 4. Gelfand further discloses that modulation of the patient's splanchnic nerve activity prevents and/or decreases edema (e.g. reverse retention of sodium and fluid, Col. 9, l. 64 – Col. 10, l. 7, improve fluid distribution, Col. 7, ll. 44-47), therefore the method of Subbaroyan modified by Gelfand and Gliner providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region effective at reducing sympathetic outflow modulates the patient’s splanchnic nerve activity decreasing sympathetic nervous tone leading to decreased edema. 
In reference to at least claim 10
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 4. Gelfand further discloses that modulation of the patient's splanchnic nerve activity reduces activity of the patient's sympathetic nervous system (e.g. decrease in sympathetic nervous system activity, Col. 9, ll. 
In reference to at least claim 11
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 1. Subbaroyan further discloses the electrical signal further treats the patient’s pain (e.g. the device to treat peripheral neuropathy, peripheral polyneuropathy (PPN), painful diabetic neuropathy (PDN), dysesthesia, sensory deficits, motor deficits, post-stroke pain and/or spinal cord injury (e.g. para. [0008], [0049], [0052], [0065]-[0066]). Gliner further discloses the electrical signal further treats the patient’s pain (e.g. provide pain relief with reduced side effects, Col. 2, ll. 27-35, Col. 9, ll. 47-51). 
In reference to at least claim 12
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 1. Subbaroyan further discloses wherein the implantable signal delivery device is positioned in the patient's epidural space (e.g. element 104 may be positioned in subdural and/or epidural space, Figs. 2-3, para. [0027]). Gliner further discloses wherein the implantable signal delivery device is positioned in the patient's epidural space (e.g. implanting signal delivery device at a location, e.g. epidural location, Col. 17, ll. 51-55).  
In reference to at least claim 13
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 1. Subbaroyan further discloses the method further comprising positioning a second implantable signal delivery device proximate to the target location (e.g. multiple delivery devices 104 are present proximate to the target location, Figs. 2-3).  
In reference to at least claim 14

In reference to at least claim 15
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 1. Subbaroyan further discloses wherein the electrical therapy signal has a frequency of about 10 kHz (e.g. frequency from about 1.2 kHz-100 kHz, about 3 kHz to about 10 kHz, para. [0010], [0070]). Gliner also further discloses wherein the electrical therapy signal has a frequency of about 10 kHz (e.g. modulation signals were applied at a frequency of about 10 kHz, Col. 5, ll. 53-64; delivered at a frequency of from about 1.5kHz to about 100 kHz , Col. 14, ll. 23-33; signal can be applied in accordance with any of the foregoing frequency ranges from about 1.5kHz to about 100 kHz, Col. 16, ll. 12-24, Col. 17, ll. 29-40). 
In reference to at least claim 16
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 1. Subbaroyan further discloses the electrical therapy signal has a pulse width of from about 20 microseconds to about 175 microseconds (e.g. a pulse width from about 10 to about 333 microseconds, about 10 to about 166 microseconds, about 25 to about 166 microseconds, para. [0028], [0070]). Gliner also further discloses the electrical therapy signal has a pulse width of from about 20 microseconds to about 175 microseconds (e.g. pulse width can vary from about 10 microseconds to about 333 microseconds, Col. 14, ll. 44-50). 
In reference to at least claim 17
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 1. Subbaroyan further discloses wherein the electrical therapy signal has an amplitude from about 20% of the patient's sensory threshold to about 90% of the patient's sensory threshold (e.g. amplitude are from 0.1 mA to 20 mA, or 0.5 mA to 10 mA, or 0.5 mA to 7 mA, or 0.5 mA to 5 mA, para. [0070]). Gliner also further discloses wherein the electrical therapy signal has an amplitude from about 20% of the patient's sensory threshold to about 90% of 
In reference to at least claim 18
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 1. Subbaroyan further discloses wherein the electrical therapy signal has an amplitude of from about 0.1 mA to about 20 mA (e.g. amplitude are from 0.1 mA to 20 mA, or 0.5 mA to 10 mA, or 0.5 mA to 7 mA, or 0.5 mA to 5 mA, para. [0070]). Gliner also further discloses further discloses wherein the electrical therapy signal has an amplitude of from about 0.1 mA to about 20 mA (e.g. amplitude are from 0.1 mA to 20 mA, or 0.5 mA to 10 mA, or 0.5 mA to 7 mA, or 0.5 mA to 5 mA, Col. 14, ll. 29-33).
In reference to at least claim 19
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 1. Gelfand discloses the sympathetic nerves of the spinal cord communicate with peripheral sympathetic nerves that includes the splanchnic nerve via a series of sympathetic ganglia (e.g. Col. 9, ll. 3-32) and that sympathetic nerves originating in the thoracic region are of interest for aiding in decreasing sympathetic nervous system activity improving sympathetic tone and symptoms of ADHF (e.g. Col. 9, ll. 11-32) and that the electrical signal provided at the thoracic sympathetic nerves modulates the patient's splanchnic nerve activity (e.g. treatments provided to at least a portion of a splanchnic nerve, Col. 8, ll. 46-59, Col. 9, ll. 41-67), therefore the method of Subbaroyan modified by Gelfand providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region effective at reducing sympathetic outflow modulates the patient’s splanchnic nerve activity which are sympathetic nerves associated with the patient's circulation. 
In reference to at least claim 20
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 1. Gelfand discloses the sympathetic nerves of the spinal cord communicate with peripheral sympathetic nerves that includes the splanchnic nerve via a series of sympathetic ganglia (e.g. Col. 9, ll. 3-32) and that 
In reference to at least claim 21
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 1. Gelfand discloses the sympathetic nerves of the spinal cord communicate with peripheral sympathetic nerves that includes the splanchnic nerve via a series of sympathetic ganglia (e.g. Col. 9, ll. 3-32) and that modulating the one or more sympathetic nerves reduces mobilization of venous reservoirs, reduces splanchnic congestion, and/or reduces the patient's effective circulatory volume (e.g. shift it to splanchnic organs or vasculature and bed (venous reservoir), Col. 4, ll. 20-34, Col. 7, ll. 16-26), therefore the method of Subbaroyan modified by Gelfand and Gliner providing high frequency signals to a delivery device in a patient’s spinal column within a thoracic vertebral region effective at reducing sympathetic outflow modulates the patient’s splanchnic nerve activity reducing mobilization of venous reservoirs, splanchnic congestion, and/or the patient's effective circulatory volume. 
In reference to at least claim 22

In reference to at least claim 23
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 1. Gelfand further discloses the method further comprising: monitoring the patient's ADHF by determining the patient's sympathetic activity (e.g. monitoring therapy effectiveness and adjusting therapy parameters, Col. 14, l. 37 – Col. 15, l. 24, Col. 18, ll. 23-50, Col. 20, ll. 16-43); and in response to results obtained from monitoring the patient's ADHF; adjusting at least one signal delivery parameter in accordance with which the electrical signal is applied to the target location, wherein the signal delivery parameter is selected from the group consisting of frequency, amplitude, pulse width, duty cycle, and normal slow wave frequency, or terminating delivery of the electrical therapy signal (e.g. monitoring therapy effectiveness and adjusting therapy parameters, Col. 14, l. 37 – Col. 15, l. 24, Col. 18, ll. 23-50, Col. 20, ll. 16-43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Subbaroyan modified by Gelfand and Gliner with the teachings of Gelfand to include monitoring the patient’s sympathetic activity and adjust signal delivery parameters in accordance with the monitored activity in order to yield the predictable result of providing a real-time technique 
In reference to at least claim 24
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 23. Gelfand further discloses wherein the patient's sympathetic activity is determined by monitoring one or more physiologic parameters selected from the group consisting of acute heart rate, chronic heart rate, lung congestion, edema, splanchnic circulation, and sympathetic nervous system output (e.g. monitoring therapy effectiveness and adjusting therapy parameters, includes sensing values such as blood pressure, heart rate, cardiac output, acceleration, fluid imbalance, fluid impedance, etc. Col. 14, l. 37 – Col. 15, l. 24, Col. 18, li. 23-50, Col. 20, ll. 16-43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Subbaroyan modified by Gelfand and Gliner to include monitoring one or more physiologic parameters such as blood pressure, heart rate, cardiac output, acceleration, fluid imbalance, fluid impedance in order to yield the predictable result of providing real-time data for measuring efficacy of the therapy to tailor it for the specific needs of the patient to ensure that the therapy is providing beneficial results and to adjust therapy accordingly if optimal results are not being obtained.
In reference to at least claims 58-59
Subbaroyan modified by Gelfand and Gliner renders obvious a method according to claim 23. Gliner further discloses delivering the therapy for hours over a period of several days (e.g. Col. 16, ll. 56-60). Subbaroyan modified by Gelfand and Gliner discloses the claimed invention except for the duration being 1 hour to 4 hours per day or 4 hours to 12 hours per day. It would have been obvious to one having ordinary skill in the art before the effective filing date to deliver therapy from about 1 hour to 4 hours per day or 4 hours to 12 hours per day, since it has been held that where the general conditions of a claim are . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the rejections have been changed in view of the claim amendments to include a new grounds of rejection using Gliner for teaching the delivery device within a spinal column for providing a therapeutic effect that persists after delivery of the electrical therapy signal ceases, see rejection above, and does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument specifically the arguments regarding the therapeutic effect persisting after therapy has ceased. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0237948 to Donders et al. which teaches device for regulation of blood pressure and heart rate which discloses stimulating the splanchnic nerve for treating heart failure. US 2020/0179045 to Levin which teaches devices, systems and methods for treatment of heart failure by splanchnic nerve ablation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER L GHAND/Examiner, Art Unit 3792